Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 1 of 34 Page ID #:1




 1   Michael Akselrud (SBN 285033)
 2
     michael.akselrud@lanierlawfirm.com
     THE LANIER LAW FIRM, P.C.
 3   21550 Oxnard St., 3rd Floor
 4
     Woodland Hills, California 91367
     Telephone: (310) 277-5100
 5   Facsimile: (310) 277-5103
 6
     W. Mark Lanier (pro hac vice)
 7   WML@lanierlawfirm.com
 8   Chris L. Gadoury (pro hac vice)
     chris.gadoury@lanierlawfirm.com
 9   Alex J. Brown (pro hac vice)
10   Alex.Brown@lanierlawfirm.com
     THE LANIER LAW FIRM, P.C.
11   10940 W. Sam Houston Pkwy N
12   Houston, Texas 77064
     Telephone: (713) 659-5200
13   Facsimile: (713) 659-2204
14
     Christopher T. Nidel (pro hac vice)
15   chris@nidellaw.com
16   Jonathan Nace, Esq. (pro hac vice)
     jon@nidellaw.com
17   Nidel & Nace, P.L.L.C.
18   One Church Street
     Suite 802
19   Rockville, MD 20850
20   Telephone: (202) 780-5153
21   David P. Page (pro hac vice)
22   dpage@eenradvocates.com
     Cheryl M. Thigpen (pro hac vice)
23   dthigpen@eenradvocates.com
24   Environmental Energy & Natural
     Resources Advocates, PLLC
25   1921 S Boston Ave.
26   Tulsa, Oklahoma 74119
     Telephone: (918) 764-8984
27

28
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 2 of 34 Page ID #:2




 1   Gideon Kracov (he/him/his) (Cal.
 2
     SBA # 179815)
     gk@gideonlaw.net
 3   Jordan R. Sisson (Cal. SBN # 327057)
 4
     jordan@gideonlaw.net
     Law Office of Gideon Kracov
 5   801 S. Grand Ave., 11th Floor
 6   Los Angeles, CA 90017
     Telephone: (213) 629-2071
 7

 8   Attorneys for Plaintiffs

 9

10

11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13                                 WESTERN DIVISION
14

15
     JED AND ALISA BEHAR, individually
16
     and on behalf of all others similarly
17   situated,                                 Case No. 2:21-cv-03946
18
                                Plaintiffs,    CLASS ACTION
19   v.
                                               CLASS ACTION COMPLAINT
20
     NORTHRUP GRUMMAN
21   CORPORATION AND NORTHRUP                  JURY TRIAL DEMANDED
22
     GRUMMAN SYSTEMS
     CORPORATION,
23   .
24
                      Defendants

25

26

27

28
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 3 of 34 Page ID #:3




 1                                               TABLE OF CONTENTS
 2                                                                                                                               Page
 3 INTRODUCTION ..................................................................................................... 1

 4 PARTIES ................................................................................................................... 3

 5            Plaintiff(s) ........................................................................................................ 3
 6            Defendants ....................................................................................................... 4
 7 JURISDICTION AND VENUE ................................................................................ 4

 8 GENERAL FACTUAL ALLEGATIONS ................................................................ 5

 9            Plaintiffs and Residents Left Completely in the Dark..................................... 7
10 EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS ....... 9

11 CLASS ALLEGATIONS ........................................................................................ 10

12            Numerosity .................................................................................................... 12
13            Commonality ................................................................................................. 13
14            Typicality ....................................................................................................... 15
15            Adequacy ....................................................................................................... 15
16 CAUSES OF ACTION ............................................................................................ 19

17            FIRST CLAIM – NEGLIGENCE – CONTINUING NEGLIGENCE ......... 19
18            SECOND CLAIM – PRIVATE CONTINUING NUISANCE ...................... 22
19            THIRD CLAIM – STRICT LIABILITY – ABNORMALLY
              DANGEROUS ACTIVITY ........................................................................... 25
20
              FOURTH CLAIM – TRESPASS/ CONTINUING TRESPASS ................... 28
21
              FIFTH CLAIM- UNJUST ENRICHMENT .................................................. 28
22
     JURY TRIAL DEMAND AND PRAYER FOR RELIEF ....................................... 29
23

24

25

26

27

28


                                                              i
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 4 of 34 Page ID #:4




 1         PLAINTIFFS’ CLASS ACTION COMPLAINT AND JURY DEMAND
 2            Plaintiffs, by and through their undersigned attorneys, The Lanier Law
 3 Firm, Environmental Energy & Natural Resources Advocates, PLLC, The Law

 4 Office of Gideon Kracov, and Nidel & Nace, PLLC bring this civil action under

 5 Fed. R. Civ. P. 23 on their own behalf and on behalf of the classes they represent

 6 to obtain damages, both compensatory and punitive, injunctive relief, and costs of

 7 suit from the Defendants. Plaintiffs complain and allege as follows:

 8                                     INTRODUCTION
 9            1.    This is a civil action to redress circumstances created by Defendants
10 Northrop Grumman Corporation and Northrup Grumman Systems Corporation for

11 damages suffered by members of the putative classes defined below (the “Class

12 Members”). The Defendants’ actions have resulted in the contamination of the

13 Class Members’ properties and Class Members exposure to toxic chemicals due to

14 ongoing releases and leachate from Defendants’ commercial manufacturing

15 facility. That facility is located at 8020 Deering Avenue, Canoga Park, California,

16 91304 (the “Site”). The Site has been owned and operated by the Defendants since

17 1967 1. During its ownership and operation of the Site the Defendants: (1)
18 mishandled and released hazardous and toxic substances at the Site, (2) disposed

19 of hazardous wastes at the Site, and (3) mishandled the management and the

20 cleanup of the wastes and substances released from the Site. In combination, the

21 Contamination and its attendant risks have now migrated in, under, on, around and

22 through Plaintiffs’ and Class Members’ properties. The Site has experienced

23 continuing releases of toxic, hazardous, substances, and hazardous wastes for

24 decades. The fact of the contamination was known to the Defendants, and yet this

25

26
     1
         The original owner/operator of the Site was Litton Industries, Inc. (“Litton”).
27 Beginning in 2001 the Defendants, through a series of stock purchases, mergers,
     and reorganizations, became owner of the operation and responsible for the
28 Contamination alleged herein.
                                              -1-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 5 of 34 Page ID #:5




 1 information has been withheld and concealed from Plaintiffs and the Class

 2 Members.

 3        2.     Because of the Defendants’ ownership and operations at the Site,
 4 Plaintiffs and Class Members have been exposed to toxic and hazardous

 5 substances and wastes from circuit board production, copper plating, silk

 6 screening, photo printing and chemical stripping. These Site operations resulted in

 7 Contaminants being released onto and into the soil, the ground water, and the air

 8 at the Site. These releases have migrated to Plaintiffs’ and Class Members’

 9 properties. The Contaminants released at the Site were associated with the storage,

10 transfer and use of solvents, acids, and metals including, but not limited to:

11        Volatile organic compounds (VOCs) (including chlorinated
12        solvents): trichloroethylene (TCE), perchloroethylene (PCE), 1,1,1-
13        trichloethane (1,1,1 TCA), cis-1,2-dichcloroethene (c-1,1-DCE), 1,2-
14        dichloroethene (1,2, -DCE), vinyl chloride, chloroform methylene
15        chloride and 1,4 dioxane (herein referred to as “Contaminants”, or
16        “Contamination”.)
17        3.     Despite their knowledge of: (a) the releasing, leaking and migrating
18 Contaminants at the Site; (b) the off-Site nuisance and trespass caused by the
19 Contaminants; (c) the fate and transport characteristics of the Contaminants; and

20 (d) the associated health risks with these toxic, hazardous, and carcinogenic

21 Contaminants, Defendants concealed the presence of these Contaminants and their

22 releasing, leaking and migrating from the Site. Defendants also concealed the fact

23 that the Contaminants were migrating onto, into, at and around the Plaintiffs’ and

24 the Class Members’ properties.

25        4.     The presence of these toxic and hazardous Contaminants on, at, in,
26 and around Plaintiffs’ and Class Members’ properties presents a significant health

27 risk and harm to those living in, at, on, and around these contaminated properties

28 as well as a significant environmental liability and damage to those owning these


                                           -2-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 6 of 34 Page ID #:6




 1 properties.

 2                                        PARTIES
 3                                        Plaintiff(s)
 4        5.     Plaintiffs are residents of the Canoga Park neighborhood in the Los
 5 Angeles County, California, metropolitan area.        Plaintiffs own and/or live in
 6 property located within the Class Area. Plaintiffs are putative class representatives

 7 for the Property Damage Class which is defined as those persons who own

 8 residential property contaminated by the Contaminate chemicals released and

 9 discharged at the Defendants’ Site. Plaintiffs are also Putative class representatives

10 for the Medical Monitoring Class because they have owned and lived at their home

11 in the Class Area since 2012.

12        6.     As a result of Defendants’ actions, specifically their inadequate
13 containment, handling, and remedial activities, the toxic and hazardous

14 Contaminants have entered Plaintiffs’ and Class Members’ properties and have

15 contaminated their property - their air, land, groundwater, dwelling place (homes)

16 and their surrounding environment - thereby causing Plaintiffs and the Property

17 Damage Class Members to suffer damage to property and personal finance, loss

18 of the use and enjoyment of property and destruction of their community.
19        7.     As a result of the actions of the Defendants, toxic and carcinogenic
20 Contaminants have entered onto Plaintiffs’ and the Property Damage Class

21 Members’ properties depriving Plaintiffs and the Property Damage Class

22 Members of their free use and enjoyment of their properties.

23        8.      Plaintiffs are also putative class representatives for the Medical
24 Monitoring Class which is defined as those persons who live(d) in dwellings

25 located within the Class Area impacted by the Contaminants and as a result thereof

26 are at increased risk of developing injury, illness, and/ or disease. (The Property

27 Class Members and the Medical Monitoring Class Members are jointly referred to

28 as “Class Members”.)


                                           -3-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 7 of 34 Page ID #:7




 1                                        Defendants
 2         9.    Northrup     Grumman      Corporation     is   a   foreign   corporation
 3 incorporated in the State of Delaware with principal executive offices located at

 4 2980 Fairview Park Drive, Falls Church, Virginia 22042 (“NGC”). NGC is, inter

 5 alia, an aerospace, technology and defense industry corporation. Northrup

 6 Grumman Systems Corporation is a Delaware corporation which is a 100%

 7 (wholly owned) subsidiary of Northrup Grumman Corporation. Plaintiffs and

 8 Class Members rely upon the doctrines of actual and apparent agency and

 9 respondeat superior as applicable based on the liability of corporations for their

10 employees and agents’ actions.

11                             JURISDICTION AND VENUE
12         10.   This Court has subject matter jurisdiction over this class action
13 pursuant to 28 U.S.C. § 1332(d). The amount in controversy exceeds the sum or

14 value of $5,000,000, exclusive of interest and costs, and the action is between

15 multiple members of the classes who are residents and/or citizens of the State of

16 California on the one hand, and the Defendants who are citizens of the State of

17 Delaware and the Commonwealth of Virginia on the other hand. The number of

18 members of all proposed plaintiff classes in the aggregate is more than one hundred
19 (100). The Court also has supplemental jurisdiction over the state law claims

20 pursuant to 28 U.S.C. § 1367.

21         11.   This Court has personal jurisdiction over Defendants because
22 Plaintiffs’ claims arise out of Defendants’ contacts, acts, and omissions within the

23 State of California such that the exercise of such jurisdiction is consistent with due

24 process under the United States Constitution.

25         12.   Venue is proper in this judicial district pursuant to 28 U.S.C. §
26 1391(b)(2) because (1) a substantial part of the events, acts, and omissions that

27 give rise to the claims at issue in this case occurred in this District, in Los Angeles

28 County, California, (2) Defendants conduct substantial business in this District,


                                            -4-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 8 of 34 Page ID #:8




 1 and (3) Defendants have caused harm to Plaintiffs and Class Members in this

 2 District.

 3                      GENERAL FACTUAL ALLEGATIONS
 4        13.    Plaintiffs and the Class Members have suffered damages as a result
 5 of the presence of the Contaminants at their property and/or residence due to the

 6 ongoing and continuing release, leaching, and migration of the Contamination

 7 from the Site into, under, onto, at and around their properties and residences.

 8        14.    The Contaminants have been released and migrate (and continue to
 9 be released and migrate) into, under, onto, at and around the Plaintiffs’ and the

10 Class Members’ properties and residences. Plaintiffs’ and the Class Members’

11 properties and residences have been and continue to be contaminated with these

12 Contaminants - including toxic and carcinogenic chlorinated solvents, methylene

13 chloride and 1,4-dioxane.

14        15.    The Site was in operation from roughly 1967 – 2002 as a circuit board
15 manufacturer. During this time period, the Contaminants were released and

16 disposed of at the Site in substantial quantities. Defendants’ release and disposal

17 of Contaminants created an imminent and substantial threat to public health, to the

18 Plaintiffs’ and the Class Members’ health and wellbeing, and created dangerous
19 conditions at Plaintiffs’ and Class Members properties and residences.

20        16.    Defendants have known, or should have known, that the operations
21 at the Site were releasing, leaking, and disposing of these hazardous and

22 carcinogenic Contaminants into, under, at and onto properties and into the

23 groundwater and air in, at or near the Class Area as identified below.

24        17.    Furthermore, Defendants did nothing to notify the general public in
25 the Class Area, including those living or purchasing homes in the Class Area, that

26 their properties and residences were contaminated or were threatened by

27 Contamination and that there was a serious risk of exposure to the Contaminants

28 through groundwater and indoor and outdoor vapors which created associated


                                          -5-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 9 of 34 Page ID #:9




 1 health threats.

 2        18.   For over 50 years, while owning and/or operating the Site,
 3 Defendants failed to properly control the Contamination, properly remediate the

 4 Contamination, and appropriately notify the public about the presence, hazards

 5 and threats of the Contamination.

 6        19.   Had Defendants properly remediated or contained the Contaminants,
 7 Plaintiffs’ and the Class Members’ properties would not have been contaminated

 8 and their health would not have been put at risk and continue to be threatened and

 9 damaged.

10        20.   Had Defendants notified the public, the Plaintiffs and the Class
11 Members would not have purchased property and/or resided at property within and

12 around the Class Area and would not have suffered damages as a result.

13        21.   The contaminant trichloroethylene, or TCE, is a known human
14 carcinogen. TCE also degrades into other chlorinated solvents, many of which are

15 also known carcinogens (such as vinyl chloride).

16        22.   In addition, upon information and belief, the Site is also leaching and
17 releasing methylene chloride and 1,4-dioxane. 1,4-dioxane was used as a

18 preservative for chlorinated solvents including TCE, TCA and PCE. 1,4-dioxane
19 is an anticipated human carcinogen and this Contaminant is more water soluble

20 than TCE. Therefore, 1,4-dioxane tends to migrate farther and faster than the

21 chlorinated solvents themselves.

22        23.   Despite these facts, upon information and belief, Defendants have
23 never performed any testing for 1,4-dioxane in and around the Site or the

24 surrounding Class Area.

25        24.   Contaminants leaching into and migrating with the groundwater
26 expose the Plaintiffs and the Class Members to dangerous carcinogens and VOC

27 Contaminants through the well-known, well-understood and generally accepted

28 process of “vapor intrusion” (“VI”).


                                          -6-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 10 of 34 Page ID #:10




 1        25.    VI occurs when chemical vapors from VOCs migrate from
 2 contaminated soil and/or groundwater through the soil and through building

 3 foundations and floors and into a building’s rooms. These chemical vapors degrade

 4 indoor air to the point of posing significant risks to the human health of the

 5 occupants.

 6        26.    Unknown to them, Plaintiffs and the Class Members have been, and
 7 are being exposed to these dangerous, toxic and carcinogenic Contaminants while

 8 at their homes - both indoors and outdoors.

 9        27.    As a result of this exposure and continuing threat of exposure,
10 Plaintiffs and Class Members require mitigation to eliminate the VI exposure and

11 to remove any ongoing threat of such exposure at their properties.

12                 Plaintiffs and Residents Left Completely in the Dark
13        28.    No one, including the Defendants or the Defendants’ employees and
14 agents, notified Plaintiffs or the Class Members of the presence of these Site

15 Contaminants at, in, under, and around Plaintiffs’ and the Class Members’

16 properties.

17        29.    No one, including the Defendants, or their employees and agents,
18 notified Plaintiffs or the Class Members of the significantly elevated cancer risks
19 and risks of other diseases posed by the presence of Site Contaminants at, in, under,

20 and around their properties and residences.

21        30.    Rather than provide such notice and information, for decades,
22 Defendants concealed from the public, the Plaintiffs, and the Class Members the

23 presence of Site Contaminants released and affecting their properties and

24 residences located in the Class Area.

25        31.    Plaintiffs and the Class Members reasonably believed that the
26 groundwater, surface water, air, and soil in their Canoga Park neighborhood did

27 not pose any greater health hazard than any other groundwater, air, soil, or natural

28 resources in a typical unpolluted residential community.


                                           -7-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 11 of 34 Page ID #:11




 1         32.   Plaintiffs’ and the Class Members’ properties have each been exposed
 2 to the Contamination due to Defendants’ acts and omissions in owning, operating,

 3 containing, and remediating the Site and the Contamination.

 4         33.   Plaintiffs and the Class Members seek redress and damages for
 5 economic losses, such as loss of property value and interference with their use and

 6 enjoyment of their property; the prompt identification, delineation, cleanup,

 7 excavation, treatment, abatement and removal of Contaminants from their

 8 properties; and punitive damages and other damages as the result of the

 9 carelessness, recklessness, negligent, willful and wanton actions in violation of

10 law, and willful disregard of persons who foreseeably might be harmed by such

11 acts or omissions by the Defendants.

12         34.   Defendants, despite their knowledge of the serious health and
13 environmental effects associated with the Contaminants migrating throughout the

14 Class Area and the surrounding environment, failed to warn the public in general,

15 and the Plaintiffs and the Class Members in particular, of the dangers that the

16 historical use activities at the Site and the Contamination threat that the Site posed.

17         35.   Despite their knowledge of the serious health and environmental
18 effects associated with Site Contamination, Defendants did not adequately design
19 the Site investigation and the Site Contaminant response and corrective action in

20 the Class Area. Nor did Defendants publicize the scope and extent of

21 Contamination (and its associated risks). These actions and omissions prevented

22 Plaintiffs and Class Members from making appropriate responses and enabled

23 Defendants to avoid taking all appropriate and reasonable steps to address and

24 respond at these Class Area properties in a timely manner. As a result, Plaintiffs

25 and the Class Members suffered as a result of Defendants' gain resulting in

26 prolonged exposures and harm due to these dangerous chemical Contaminants.

27

28


                                            -8-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 12 of 34 Page ID #:12




 1              EQUITABLE TOLLING OF APPLICABLE STATUTE OF
 2                                    LIMITATIONS
 3        36.    Plaintiffs and the Class Members incorporate by reference all prior
 4 paragraphs of this Complaint as if fully set forth herein.

 5        37.    The running of any statute of limitations has either not begun to run
 6 or has been tolled by reason of Defendants’ concealment. Defendants, through

 7 their affirmative misrepresentations and omissions, actively concealed from

 8 Plaintiffs and Class Members the pollution present on, at and around their

 9 properties and Plaintiffs and Class Members only recently became aware of such

10 contamination on, at and around their properties and residences.

11        38.    As a result of Defendants’ actions, Plaintiffs and the Class Members
12 could not reasonably know or have learned through reasonable diligence that

13 Plaintiffs’ and the Class Members’ properties were contaminated with

14 significantly elevated levels of Contaminants and that those risks were the direct

15 and proximate result of Defendants’ acts and omissions.

16        39.    Defendants are estopped from relying on any statute of limitations
17 because of their concealment of the character, quality, scope, extent, and nature of

18 the Contamination at, in, under, and on properties forming the Class Area.
19 Defendants were aware of the non-public nature of the circumstances of the

20 Contamination. This non-public information (over which Defendants had and

21 continues to have control) was not provided to the residential homeowners and

22 purchasers, and persons living at properties within the class area, including the

23 Plaintiffs and the Class Members. On information and belief, to this day

24 Defendants have continued to fail to provide this information and facts to the

25 Plaintiffs and Class Members.

26        40.    Plaintiffs and the Class Members had no knowledge that Defendants
27 were engaged in the wrongdoing alleged herein. The Contamination cannot be

28 seen either in the ground water beneath their property, or in the vapors from the


                                           -9-
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 13 of 34 Page ID #:13




 1 Contaminants entering their homes. Because of the concealment by Defendants,

 2 and the failure to notify the Plaintiffs, the Class Members, and the public of the

 3 Contamination and its attendant risks, neither the Plaintiffs nor the Class Members

 4 have, nor could they have reasonably discovered, the Contamination at any time

 5 prior to the commencement of this case.

 6                               CLASS ALLEGATIONS
 7        41.   This class action is being filed by the Plaintiffs, pursuant to Federal
 8 Rule of Civil Procedure 23, on behalf of themselves and others similarly situated.

 9 These putative Class Members are similarly situated.

10        42.   Plaintiffs seek to certify the following class, defined as:
11              Canoga Park Property Damage Class (“Property Class”): Any
12
                and all persons that own any real property in or adjacent to the Canoga
                Park contaminated area (collectively, the “Class Area”) in Los
13              Angeles, CA.
14        43.   A map of the Canoga Park “Class Area” is shown in the figure below
15 (outlined in red):

16

17

18
19

20

21

22

23

24

25

26

27

28


                                          - 10 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 14 of 34 Page ID #:14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                      - 11 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 15 of 34 Page ID #:15




 1        44.    To the extent revealed by discovery and investigation, there may be
 2 additional appropriate classes and/or subclasses derived from the above class

 3 definition which are broader and/or narrower in scope.

 4        45.    Excluded from the classes are the Defendants, any entity that has a
 5 controlling interest in the Defendants, their legal representatives, officers,

 6 directors, assigns, successors, employees, agents and members of their immediate

 7 families; the governmental and judicial officers to whom this case is assigned, their

 8 staff, (and the members of their immediate families).

 9        46.    This Court may maintain these claims as a Class Action pursuant to
10 Fed. R. Civ. P. 23(a), 23(b)(1), 23(b)(2), 23(b)(3) and/or 23(c)(4).

11                                       Numerosity
12        47.    Fed. R. Civ. P. 23(a)(1): The members of each class are so numerous
13 that joinder of all members is impractical. There are over 3800 residential use

14 properties in the Class Area. The number of persons that own the 3800 plus

15 properties located within the Class Area is estimated to exceed 5000 persons. The

16 number of Class Members is such that it exceeds the number that reasonably

17 allows for joinder of all Class Members and, therefore, the number of members of

18 the Property Class satisfies Fed. R. Civ. P. 23 (a)(1).
19        48.    The number of persons in the Medical Monitoring Class is, by
20 definition, greater than the number of members in the Property Class because a

21 class member need only to have lived or worked on a property in the Class Area

22 for a period of time sufficient to appreciably increase their risk of injury based on

23 the factors listed below. Thus, because more than one (1) person could reside in

24 each of the 3800 Class Area properties at any one time and because many of these

25 Class Area properties have had multiple residents over the years (operations began

26 at the Site in circa 1967), the number of Medical Monitoring Class Members is

27 such that it exceeds the number that reasonably allows for joinder of all Medical

28 Monitoring Class Members and, therefore, the number of members of the Medical


                                           - 12 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 16 of 34 Page ID #:16




 1 Monitoring Class satisfies Fed. R. Civ. P. 23 (a)(1).

 2                                     Commonality
 3        49.    Fed. R. Civ. P. 23(a)(2): There are common questions of law and fact
 4 that affect the rights of every member of each respective class, and the types of

 5 relief sought are common to every member of each respective class. The same

 6 conduct by Defendants has injured or will injure all Class Members.

 7        50.    A class action is superior to other available methods of litigation for
 8 the fair and efficient adjudication of this controversy, in satisfaction of Fed. R.

 9 Civ. P. 23(a)(2). The same conduct by Defendants has injured each respective

10 Class Member. Common questions of law and/or fact that are common to the

11 respective Classes include, but are not limited to:

12               a.    Whether Defendants, through their acts or omissions at
13                     the Site, proximately caused Contaminants to be
14                     released and migrate into, at, on, or around the Class
15                     Area;
16               b.    Whether Defendants failed to exercise reasonable care
17                     in their handling, storing, transporting, using, releasing,
18                     discharging, emitting, disposing and/or failed to
19                     reasonably investigate, remediate and abate the
20                     Contaminants;
21               c.    Whether Defendants violated applicable standards
22                     concerning handling, storing, transporting, use, release,
23                     discharge,   emission,       disposal   and/or   failure   to
24                     investigate and remediate the Contaminants;
25               d.    Whether Defendants’ acts of releasing, discharging,
26                     spilling, emitting, allowing migrating or depositing
27                     Contaminants onto Plaintiffs’ properties, and/or their
28                     failure to remove or abate such contamination from

                                           - 13 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 17 of 34 Page ID #:17




 1                   Plaintiffs’ properties, constitutes a private nuisance;
 2             e.    Whether Defendants’ releasing, discharging, emitting or
 3                   depositing Site Contaminants onto Plaintiffs’ properties,
 4                   and/or their failure to remove such contamination,
 5                   constitutes a trespass;
 6             f.    Whether       Defendants     proximately    caused        Site
 7                   Contaminants to be released into the environment, and
 8                   Plaintiffs' and Class Members’ properties and persons
 9                   have been exposed to such Contaminants;
10             g.    Whether, as a proximate result of the exposure to Site
11                   Contaminants, Plaintiffs and the members of the
12                   Medical Monitoring Classes have an increased risk of
13                   contracting a serious diseases or a serious illness;
14             h.    Whether the increased risk of disease and illness makes
15                   periodic medical examinations and screening of the
16                   Plaintiffs and members of the Medical Monitoring Class
17                   reasonable;
18             i.    Whether a medical monitoring procedure exists that
19                   makes early detection of the disease and illness
20                   associated with exposure to the Site Contaminants
21                   possible;
22             j.    Whether the prescribed medical monitoring regimen is
23                   reasonable according to contemporary medical and
24                   scientific principles;
25             k.    Whether, as a result of the exposure to Site
26                   Contaminants, Plaintiffs' properties and the properties of
27                   the members of the Property Class have suffered a loss
28                   in value;

                                         - 14 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 18 of 34 Page ID #:18




 1              l.    Whether, as a result of the exposure to Site
 2                    Contaminants, Plaintiffs' properties and the properties of
 3                    the members of the Property Class have suffered a loss
 4                    in their use and enjoyment of their property;
 5              m.    Whether Defendants’ actions created a public nuisance;
 6              n.    Whether the Contamination created by Defendants in the
 7                    Class Area is reasonably abatable;
 8              o.    Whether the nature of the Defendants’ actions and the
 9                    resulting    Contamination       constitutes    continuing
10                    negligence; and
11              p.    Whether the failure to warn Plaintiffs and the Class
12                    Members constitutes willful deceit and reckless
13                    endangerment by the Defendants.
14        51.   These questions of law and/or fact are common to the respective
15 Classes and predominate over any questions affecting only individual Class

16 Members.

17                                       Typicality
18        52.   Fed. R. Civ. P. 23 (a)(3): The claims of Plaintiffs are typical of the
19 claims of the Class Members as required by Rule 23(a)(3), in that all claims are

20 based upon the same factual and legal theories. It is the same conduct of the

21 Defendants that injured each Class Member. The principal issue in this case

22 involves Defendants’ conduct in the wrongful handling, storing, transporting,

23 using, releasing, discharging, emitting, and disposing of the Site Contaminants,

24 and Defendants’ failing to quickly warn of, abate and remediate the Site

25 Contaminants. Their operations at 8020 Deering Avenue have impacted all

26 members of the respective Classes.

27                                       Adequacy
28        53.   Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately represent

                                          - 15 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 19 of 34 Page ID #:19




 1 and protect the interests of the respective Classes, as required by Rule 23(a)(4).

 2 Plaintiffs have retained counsel with substantial experience in the prosecution of

 3 class actions and environmental litigation. Plaintiffs and their counsel are

 4 committed to the vigorous prosecution of this action on behalf of the Class

 5 Members and have the financial resources to do so. Neither Plaintiffs nor counsel

 6 has any interest adverse to those of the Class Members.

 7        54.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1)
 8 because the prosecution of separate actions by individual Class Members would

 9 create a risk of inconsistent and/or varying adjudications that would establish

10 incompatible standards of conduct for Defendants. Adjudications respecting

11 individual Class Members would, as a practical matter, be dispositive of the

12 interests of the other Class Members or would risk substantially impairing or

13 impending their ability to prosecute their interests.

14        55.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2)
15 because Defendants have acted or refused to act on grounds generally applicable

16 to all Class Members, thereby making relief in the form of an injunction - requiring

17 Defendants to abate the nuisance, to conduct a prompt and thorough investigation,

18 and to engage in identification, excavation, containment, abatement and removal
19 of all Site Contaminants from the properties of Plaintiffs and the Members of the

20 Classes - reasonably appropriate.

21        56.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2)
22 because Defendants have acted or refused to act on grounds applicable to all

23 Members of the Medical Monitoring Class, thereby making relief in the form of

24 an injunction requiring Defendants to establish a fund for the reasonable costs of

25 medical monitoring appropriate.

26        57.     In addition, Plaintiffs and the Medical Monitoring Class members
27 allege that:

28                 •   Plaintiffs and the members of the respective Classes have

                                            - 16 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 20 of 34 Page ID #:20




 1                  each been exposed to Site Contaminants due to
 2                  Defendants’ means and methods in handling, storing, use,
 3                  disposal and/or failure to properly remediate the
 4                  Contaminants.
 5              •   Site Contaminants are hazardous and toxic.
 6              •   The Plaintiffs’ and the Class Members’ exposure to the
 7                  Contamination was caused by Defendants’ actions in the
 8                  handling, storing, use, disposal and/or failure to properly
 9                  remediate the Contaminants.
10              •   As a proximate result of the exposure to Site
11                  Contaminants, Plaintiffs and the respective Medical
12                  Monitoring Class Members have a significantly increased
13                  risk of contracting serious diseases.
14              •   The need for medical monitoring is a reasonably certain
15                  consequence of the Plaintiffs' and the Class Members’
16                  exposure to the Contamination based on an analysis of:
17                     • the significance and the extent of their exposure to
18                         the Contaminants;
19                     • the toxicity of these Contaminants;
20                     • the seriousness of the diseases for which Plaintiffs
21                         and Class Members are at an increased risk;
22                     • the relative increase in the Plaintiffs' and the Class
23                         Members’ chances of developing a disease as a
24                         result of the exposure when compared to (a)
25                         Plaintiffs' and the Class Members’ chances of
26                         developing the illness or disease had they not been
27                         exposed to the Contaminants, and (b) the chances
28                         of members of the public at large of developing the

                                         - 17 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 21 of 34 Page ID #:21




 1                           same illness or disease; and
 2                       • the clinical value and health benefits of early
 3                           detection, diagnosis, and treatment.
 4                •   A monitoring procedure exists that makes early detection
 5                    of the diseases possible.
 6                •   The monitoring regimen for the exposures to the
 7                    Contamination     is    different   from   that   normally
 8                    recommended in the absence of Plaintiffs' and Class
 9                    Members’ exposure to Site Contamination.
10                •   The prescribed monitoring regimen is reasonable
11                    according to contemporary medical and scientific
12                    principles.
13        58.    Plaintiffs and Class Members have suffered, and will continue to
14 suffer, harm and damages as a result of Defendants’ unlawful and wrongful

15 conduct.

16        59.    A class action is superior to other available methods for the fair and
17 efficient adjudication of the controversy under Fed. R. Civ. P. 23 (b)(3).

18 Maintenance of this action as a class action is a fair and efficient method for
19 adjudication of this controversy. Absent a class action, most Class Members likely

20 would find the cost of litigating their claims prohibitive and would have no

21 effective remedy at law. The class treatment of common questions of law and fact

22 is also superior to multiple individual actions or piecemeal litigation in that it

23 conserves the resources of the courts and the litigants and promotes consistency

24 and efficiency of adjudication. Thus, it would be impracticable and undesirable for

25 each member of each putative class who has suffered harm to bring a separate

26 action. In addition, the maintenance of separate actions would place a substantial

27 and unnecessary burden on the Court and could result in inconsistent

28 adjudications, while a single class action can determine, with judicial economy,


                                             - 18 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 22 of 34 Page ID #:22




 1 the rights of all Class Members.

 2        60.    Class certification is also appropriate because this Court can
 3 designate particular claims or issues for class-wide treatment and may designate

 4 one or more subclasses pursuant to Fed. R. Civ. P. 23(c)(4).

 5        61.    No unusual difficulties are likely to be encountered in the
 6 management of this action as a class action.

 7        62.    Plaintiffs and the Class Members were not in any way responsible for
 8 the Site Contaminants in the Class Area.

 9                                 CAUSES OF ACTION
10        FIRST CLAIM – NEGLIGENCE - CONTINUING NEGLIGENCE
11        63.    Plaintiffs repeat and re-allege each and every allegation contained in
12 the preceding paragraphs of this complaint as if set forth in full herein.

13        64.    At all relevant times hereto Defendants owed to Plaintiffs and Class
14 Members, who foreseeably could be injured by its negligence, a duty to exercise

15 reasonable care in using, handling, storing, disposing, releasing, and discharging

16 Site Contaminants, Defendants knew, or should have known, that their actions

17 could result in damage and injury to Plaintiffs, Class Members, their property, and

18 their residences.
19        65.    Defendants also owed a duty of care to Plaintiffs and Class Members
20 to exercise reasonable care in the disposal, storage, and remediation of Site

21 Contaminants particularly due to the proximity of their actions in relation to

22 Plaintiffs’ and Class Members’ residential property.

23        66.    Defendants further owed a duty to exercise reasonable care to
24 disclose the presence of these Contaminants, including carcinogenic materials, the

25 risks that they posed, and what Defendants knew about the presence and risks of

26 these Site Contaminants.

27        67.    Defendants further owed a duty to exercise reasonable care to abate
28 and manage the Site Contaminants to avoid further injury to Plaintiffs and Class


                                           - 19 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 23 of 34 Page ID #:23




 1 Members.

 2        68.   These duties to exercise reasonable care arose out of the common law
 3 as well as relevant Federal and California environmental statutes and regulations.

 4        69.   Defendants breached their duty, over a period of years, in at least the
 5 following respects:

 6              a.       Failing, and continuing to fail, to prevent groundwater
 7                       contamination and its migration off of the Site of the
 8                       Contamination.
 9              b.       Despite knowledge of the widespread presence of Site
10                       Contamination, and along with the knowledge of the health and
11                       environmental risks that these materials posed for those living
12                       in the Class Area, failing, and continuing to fail, to take
13                       appropriate actions in, on, at and around the Site (including acts
14                       into, onto, and under the land that forms the Class Area) and
15                       into private homes within the Class Area.
16              c.       Failing, and continuing to fail, to safely, properly and timely
17                       abate, remove, remediate and dispose of the hazardous and
18                       toxic Contamination, including carcinogenic materials.
19              d.       Failing, and continuing to fail, to warn and disclose to Plaintiffs
20                       and Class Members of the Contamination on, in, and around
21                       their properties, and the risks that this Contamination posed to
22                       them and to their families, and the likelihood that they were
23                       being exposed to carcinogenic chemicals.
24              e.       Defendants have failed, and continue to fail, to adequately and
25                       with due care identify the extent of Contamination from the
26                       Site, promptly notify property owners of impacts and health
27                       threats posed by those chemicals, and remediate these
28                       chemicals so as to reduce or remove the threat to Plaintiffs’ and

                                             - 20 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 24 of 34 Page ID #:24




 1                     Class Members’ properties.
 2        70.    As a result of Defendants’ acts and omissions, as further detailed
 3 above, extensive Contamination has existed, exists and will continue to exist

 4 without affirmative abatement actions in and around the Class Area.

 5        71.    As a result of Defendants’ misconduct and continued malfeasance as
 6 set forth herein, Plaintiffs and Class Members have suffered and continue to suffer

 7 harm and damages, including, but not limited to, the loss of value to their property

 8 and the loss of the use and enjoyment of their property and an increased risk of

 9 serious injury/illness.

10        72.    At all relevant times, Defendants caused and continue to cause actual
11 injury and actual damages to Plaintiffs and the Class Members and/or their

12 property through acts and omissions actuated by actual malice and/or accompanied

13 by a reckless, wanton and willful disregard of persons who foreseeably might be

14 harmed by such acts or omissions.

15        73.    Defendants, despite knowledge of the serious health and
16 environmental effects associated with exposure to such Contaminants, including

17 carcinogenic materials, allowed for the development of Contaminated lands for

18 development and sale for residential use despite being unfit for residential
19 purposes due to the presence of the Contamination in, on, at and around the land

20 comprising the Class Area and subsequently failed to warn Plaintiffs, the Class

21 Members, and the public of the dangers such activities posed.

22        74.    Defendants, despite knowledge of the serious health and
23 environmental effects associated with exposure to Site Contaminants, masked and

24 continue to mask the true extent of contamination, thereby enabling themselves to

25 avoid taking all appropriate steps to properly remediate the hazardous substances

26 and levels of contamination in, on, at and around the Class Area or to remediate,

27 abate, and mitigate dangers.

28        75.    As a direct and proximate result of the Defendants’ continuing

                                          - 21 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 25 of 34 Page ID #:25




 1 wrongful acts and omissions, Plaintiffs and Class Members properties have been

 2 and will continue to be contaminated (without abatement), and the property value

 3 diminished and these properties are unfit for unfettered residential use.

 4        76.    As a direct and proximate result of the Defendants’ continuing
 5 wrongful acts and omissions, Plaintiffs and the Class Members currently suffer an

 6 increased risk of serious latent disease, including a number of types of cancer that

 7 are associated with exposure to Site Contaminants.

 8        77.    As a direct and proximate result of the Defendants’ continuing
 9 wrongful acts and omissions, Plaintiffs and the Class Members currently suffer

10 actual property damage, diminution in the value of their property, stigma, need for

11 abatement, cleanup costs, loss of use and enjoyment of their property and

12 destruction of their community.

13        78.    Plaintiffs and the Class Members seek to recover against the
14 Defendants for such damages, as well as the cost of periodic medical examinations

15 necessary to detect the onset of physical harm that may be caused by Site

16 contaminants on, at and around Plaintiffs’ property.

17              SECOND CLAIM – PRIVATE CONTINUING NUISANCE
18        79.    Plaintiffs repeat and re-allege each and every allegation contained in
19 the preceding paragraphs of this complaint as if set forth in full herein.

20        80.    Defendants’ past, present and/or continuing acts and/or omissions
21 constitute a nuisance in that Defendants have used the Site in a manner that has

22 resulted in an unreasonable burden and interference on the Plaintiffs and the Class

23 Members in the form of personal harm, inconvenience, annoyance and discomfort

24 incidental to the contamination of their properties by Site Contaminants that

25 leaked, leached, or discharged from the Site.

26        81.    Defendants’ past, present and/or continuing activities, acts and/or
27 omissions at the Site and in the property surrounding the Site including, but not

28 limited to, the Class Area, constitute a private continuing nuisance resulting in


                                           - 22 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 26 of 34 Page ID #:26




 1 unreasonable interference with Plaintiffs' and the Class Members’ right to the

 2 exclusive use and enjoyment of their properties due to the presence of

 3 contamination in the form of hazardous and toxic substances contaminating their

 4 properties and the surrounding environment, thereby exposing Plaintiffs and the

 5 Class Members to hazardous and toxic substances and substantially interfering

 6 with Plaintiffs’ and the Class Members’ free use and enjoyment of their properties.

 7        82.    Defendants’ past, present and/or continuing acts and/or omissions,
 8 resulting in high levels of hazardous Contamination in and on the properties

 9 surrounding the Site and/or Defendants’ failure to remove or properly investigate,

10 abate and remediate this hazardous Contamination, and allowing such

11 Contamination to remain on Plaintiffs’ and the Class Members’ properties, the

12 surrounding properties, and the surrounding environment, constitutes a nuisance

13 in that Defendants have managed the Site and the remediation of Site

14 Contaminants in a manner that has unreasonably interfered with Plaintiffs’ and the

15 Class Members' property interests, use and enjoyment, and health and safety.

16        83.    Defendants’ past, present and/or continuing acts and/or omissions,
17 resulting in high levels of Site Contamination at and on the properties surrounding

18 the Site and/or Defendants’ failure to remove or properly investigate and remediate
19 this hazardous Contamination, and allowing such contamination to remain on the

20 private properties surrounding Plaintiffs’ properties constitutes a nuisance in that

21 Defendants will now have to engage in extensive and disruptive abatement,

22 remediation and removal of these contaminants that will result in unreasonable

23 interference with Plaintiffs’ and the Class Members' use and enjoyment of their

24 property.

25        84.    Defendants' Contamination presently impacts Plaintiffs' and the Class
26 Members’ property, causes a diminution in their property values, is a blight on

27 Plaintiffs’ community, causes annoyance, interference and inconvenience and

28 deprives Plaintiffs of the free use and enjoyment of property, including, but not


                                          - 23 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 27 of 34 Page ID #:27




 1 limited to, the inability to fully use, enjoy and recreate on their indoor and outdoor

 2 spaces, freely perform certain work and repairs on their property; and requiring

 3 the property to be dug up, excavated, handled with extreme caution and otherwise

 4 disrupted causing inconvenience and disruption. Plaintiffs and Class Members

 5 additionally suffer fear of adverse health effects, including cancer and other latent,

 6 serious illness.

 7        85.    In the alternative, Defendants’ disposal of and/or failure to control
 8 and/or remediate Site Contaminants from residential areas violates applicable

 9 standards and/or regulations, which constitutes a nuisance per se.

10        86.    Defendants’ knew or should have known that the invasion of Site
11 Contaminants onto Plaintiffs’ and the Class Members’ properties and residences

12 was substantially certain to result.

13        87.    This interference with Plaintiffs’ and the Class Members’ use and
14 enjoyment of their property is and will continue to be substantial, unreasonable,

15 unwarranted and unlawful until abated.

16        88.    As a result of Defendants’ wrongful acts and omissions, Plaintiffs and
17 the Class Members have suffered and will suffer exposure to hazardous

18 substances, annoyance, inconvenience, discomfort, displacement, fear of adverse
19 health effects and economic loss for which damages are justified.

20        89.    As a direct and proximate result of Defendants’ misconduct, Plaintiffs
21 and the Class Members have suffered and will continue to suffer economic losses

22 and the loss of value to their property and other damages.

23        90.    The nuisance that Defendants created is a continuing nuisance in that
24 it has continued and remains unabated even though such nuisance is reasonably

25 abatable.

26        91.    Separate and apart from acting negligently, at all relevant times
27 Defendants caused injury and damages to the Plaintiffs, the Class Members and/or

28 their property through acts and omissions actuated by actual malice and/or


                                           - 24 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 28 of 34 Page ID #:28




 1 accompanied by a reckless, wanton and willful disregard of persons who

 2 foreseeably might be harmed by such acts or omissions.

 3        92.    Defendants, despite knowledge of the serious health and
 4 environmental effects associated with exposure to the Site Contaminants failed to

 5 properly investigate and remediate said Contaminants from the surrounding

 6 environment, and had knowledge (or should have known) that the land,

 7 groundwater and indoor air had been, is, or would be developed for residential use;

 8 at the same time as failing to warn purchasers and existing residents of the dangers

 9 of such Contaminants.

10        93.    Defendants, despite knowledge of the serious health and
11 environmental effects associated with exposure to the Site Contaminants, did not

12 disclose the true extent of Contamination, thereby enabling the Defendants to

13 avoid taking all appropriate steps to properly abate and remediate Site

14 Contaminants and to mitigate their dangers in the Class Area.

15        94.    Defendants, despite knowledge of the serious health and
16 environmental effects associated with exposure to the Site Contaminants, failed to

17 properly warn, abate and remediate such Contamination in the Class Area.

18                       THIRD CLAIM – STRICT LIABILITY –
19                     ABNORMALLY DANGEROUS ACTIVITY
20        95.    Plaintiffs repeat and re-allege each and every allegation contained in
21 the preceding paragraphs of this Complaint as if set forth in full herein.

22        96.    Defendants, by using, disposing of, not controlling, and then failing
23 to properly identify, contain, warn, abate, remediate and ultimately disclose the

24 presence of Site Contaminants have engaged in an activity that is abnormally

25 dangerous, ultrahazardous, and constitutes inherently or intrinsically dangerous

26 activities for which they are strictly liable to the Plaintiffs and the Class Members.

27        97.    Defendants’ activities pose a high degree of risk of harm to Plaintiffs
28 and to the Class Members. The likelihood that the harm that results from the


                                           - 25 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 29 of 34 Page ID #:29




 1 Defendants’ activities will be great is based on the fact that the hazardous chemical

 2 Contamination presents serious health risks, including cancer, which are not

 3 detectible by human ears and eyes (silent and hidden from common view) and

 4 thereby remains unknown without scientific investigation and analysis. Yet, the

 5 pernicious nature of these Contaminants is well known and should not be used at

 6 or near residential property, which is the case at and near the Site and in the Class

 7 Area.

 8         98.   The Contaminants are not commonly used; they are typically used
 9 only in heavy industrial manufacturing and military applications such as

10 degreasing and paint stripping of equipment. The chemical Contaminants are

11 typically only used at locations where their ready and common release into the

12 environment (due to their physical, fate and transport characteristics) will not

13 cause harm to human health and the environment. These Contaminants readily and

14 rapidly will contaminate the soils, groundwater and air in the vicinity of their use

15 and very rapidly spread from the locations of the release and spills. Because of

16 these characteristics and the serious and known health consequences associated

17 with exposure, Defendants’ use of the chemical Contaminants created a high

18 degree of risk to Plaintiffs and the Class Members.
19         99.   The Site and the Class Area is in Canoga Park, Los Angeles,
20 California, and is made up primarily of residences while being transected by

21 Sherman Way in historic downtown Canoga Park that is the “main street” of the

22 Canoga Park community. This is a vibrant small business, social and cultural

23 mecca of great value and historic significance to Southern California. There are

24 antique shops, live entrainment, music clubs and restaurants in this area. These

25 Contaminants are not compatible with the people, family and residential

26 community nature and uses which are the predominant current and future uses in

27 the Class Area.

28         100. Defendants’ use, management, investigation and remediation at their

                                           - 26 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 30 of 34 Page ID #:30




 1 Site with actual knowledge that nearby properties were residential use is an

 2 abnormally dangerous activity. That danger cannot be immediately eliminated

 3 through the use of reasonable care. As such, Defendants’ actions at the Site were

 4 inherently and unreasonably dangerous. There is no safe way to house people on

 5 these lands that have not been properly treated, abated or remediated and therefore

 6 the contaminant vapors pose unreasonably unsafe hazards to human health.

 7        101. Defendants’ disposal, storage, and inadequate abatement and
 8 remediation of these contaminated soil and groundwater areas, and Defendants’

 9 failure to properly investigate, delineate, identify, abate, remediate and warn

10 Plaintiffs and the Class Members about the contamination in the Class Area was a

11 matter of uncommon usage and was not appropriate activity in the places where it

12 was carried out.

13        102. Residential exposure to significantly elevated levels of Site
14 Contaminants, including these carcinogenic industrial wastes, lead to the increased

15 risk of serious health impacts, including cancer, and birth defects, and it is a

16 critical societal problem in Southern California, and thus, the value of Defendants’

17 activities, including their flawed and inadequate warning, abatement and

18 remediation, is substantially outweighed by the serious health and environmental
19 and health problems caused by their actions.

20        103. As a direct and proximate result of Defendants’ conduct as set forth
21 herein, Plaintiffs and the Class Members have suffered and continue to suffer

22 actual damages and injuries including economic losses, property damages and the

23 loss of value to their property; loss of use and enjoyment, pain and suffering, and

24 other damages as set forth herein.

25        104. Separate and apart from acting negligently, at all relevant times
26 Defendants' abnormally dangerous activities caused injury and damages to the

27 Plaintiffs, Class Members, and/or their property and residences through acts and

28 omissions actuated by actual malice and/or accompanied by a reckless, wanton


                                          - 27 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 31 of 34 Page ID #:31




 1 and willful disregard of persons who foreseeably might be harmed by such acts or

 2 omissions.

 3           FOURTH CLAIM – TRESPASS/ CONTINUING TRESPASS
 4        105. Plaintiffs repeat and re-allege each and every allegation contained in
 5 the preceding paragraphs of this complaint as if set forth in full herein.

 6        106. Defendants intentionally used, disposed of and stored chemicals that
 7 directly caused, and continue to cause, the migration of Site Contamination at,

 8 under, onto, and into Plaintiffs’ and Class Members’ properties and homes.

 9        107. These chemicals on their land constitute uninvited, unwanted and
10 unlawful invasion of Plaintiffs’ and Class Members’ properties and homes.

11        108. Defendants’ trespass has proximately caused, and continues to cause,
12 Plaintiffs and the Class Members to suffer economic and non-economic damages

13 including remediation and abatement costs, loss of use and enjoyment, stigma, and

14 loss of property value.

15        109. Plaintiffs’ and the Class Members' right to be free of trespass has been
16 and continues to be denied by Defendants.

17                      FIFTH CLAIM- UNJUST ENRICHMENT
18        110. Plaintiffs repeat and re-allege each and every allegation contained in
19 the preceding paragraphs of this complaint as if set forth in full herein.

20        111. By releasing, spilling, discharging, and then failing to warn and abate
21 and remediate Site Contamination at the Plaintiffs’ and the Class Members

22 property and homes, Defendants’ costs were significantly reduced by avoiding

23 costs of lawful handling and disposal of the Contaminants and hazardous wastes

24 generated at their Site.

25        112. This unlawful disposal and storage of hazardous waste contaminants
26 at, on, in and under the Class Area results in damages and additional costs to

27 Plaintiffs and the Class Members as diminished property value, stigma,

28 remediation and abatement costs.


                                           - 28 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 32 of 34 Page ID #:32




 1             JURY TRIAL DEMAND AND PRAYER FOR RELIEF
 2       WHEREFORE, Plaintiffs request that the Court enter an order or
 3 judgment against Defendants as follows:

 4       A.    Enter an Order pursuant to Federal Rule of Civil Procedure 23
 5             permitting this action to be maintained as a class action, appointing
 6             Plaintiffs as the representatives of the Classes and Plaintiffs’ counsel
 7             as counsel for the Classes;
 8       B.    Enter an Order requiring the Defendants to bear the costs of medical
 9             monitoring, for the Medical Monitoring Class including, but not
10             limited to, testing, examination, preventative and diagnostic
11             screening and treatment for conditions that can result from, or may
12             potentially result from, exposure to the Site Contaminants;
13       C.    Enter an Order requiring injunctive relief – that the Defendants bear
14             the costs of a property inspection, abatement and remediation
15             program, including, but not limited to, testing, examination,
16             abatement and remediation of the Site Contaminants at each Class
17             Area Property;
18       D.    Enter an Order requiring the Defendants to bear the cost of
19             publication to Plaintiffs and Class Members of approved guidelines
20             and procedures for medical screening and monitoring of Plaintiffs and
21             Class Members, the content, form and manner of such publication to
22             be approved by the Court;
23       E.    Enter judgment in favor of Plaintiffs and Class Members against
24             Defendants for costs to be incurred in medical monitoring, loss of
25             property value, stigma, loss of use and enjoyment, unjust enrichment
26             and for all other relief, in an amount to be proven at trial, as to which
27             they may be entitled, including interest, fees and costs of this suit;
28       F.    Award prejudgment and post-judgment interest as provided by law;

                                         - 29 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 33 of 34 Page ID #:33




 1       G.    Award punitive damages; and
 2       H.    Award such other relief as this Court deems necessary, just and
 3             proper.
 4   Dated: May 10, 2021
 5
                                 Michael Akselrud (SBN 285033)
                                 michael.akselrud@lanierlawfirm.com
 6                               THE LANIER LAW FIRM, P.C.
 7
                                 21550 Oxnard St., 3rd Floor
                                 Woodland Hills, California 91367
 8                               Telephone: (310) 277-5100
 9                               Facsimile: (310) 277-5103

10                               W. Mark Lanier (pro hac vice)
11                               WML@lanierlawfirm.com
                                 Chris L. Gadoury (pro hac vice)
12                               chris.gadoury@lanierlawfirm.com
13                               Alex J. Brown (pro hac vice)
                                 Alex.Brown@lanierlawfirm.com
14                               THE LANIER LAW FIRM, P.C.
15                               10940 W. Sam Houston Pkwy N
                                 Houston, Texas 77064
16                               Telephone: (713) 659-5200
17                               Facsimile: (713) 659-2204

18                               Christopher T. Nidel
19                               (to be admitted pro hac vice)
                                 chris@nidellaw.com
20                               Jonathan Nace
21                               (to be admitted pro hac vice)
                                 jon@nidellaw.com
22                               NIDEL & NACE, P.L.L.C.
23                               One Church Street
                                 Suite 802
24                               Rockville, Maryland 20850
25                               Telephone: (202) 780-5153
26

27

28


                                      - 30 -
Case 2:21-cv-03946-FMO-SK Document 1 Filed 05/10/21 Page 34 of 34 Page ID #:34




 1                               David P. Page
 2
                                 (to be admitted pro hac vice)
                                 dpage@eenradvocates.com
 3                               Cheryl M. Thigpen
 4
                                 (to be admitted pro hac vice)
                                 cthigpen@eenradvocates.com
 5                               ENVIRONMENTAL ENERGY & NATURAL
 6                               RESOURCES ADVOCATES, PLLC
                                 1921 S Boston Ave.
 7                               Tulsa, Oklahoma 74119
 8                               Telephone: (918) 764.8984

 9                               Gideon Kracov (he/him/his) (Cal. SBA # 179815)
10                               gk@gideonlaw.net
                                 Jordan R. Sisson (Cal. SBN # 327057)
11                               jordan@gideonlaw.net
12                               LAW OFFICE OF GIDEON KRACOV
                                 801 S. Grand Ave., 11th Floor
13                               Los Angeles, California 90017
14                               Telephone: (213) 629-2071

15

16                               Attorneys for the Plaintiffs and the
                                 Putative Class Members
17

18
19

20

21

22

23

24

25

26

27

28


                                      - 31 -
